IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 3, 2011
                                      No. 10-10907
                                    c/w No. 10-10910                       Lyle W. Cayce
                                   Summary Calendar                             Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LAUREN ELIZABETH REYNOLDS,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-139-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Lauren Elizabeth Reynolds pleaded guilty to possessing a firearm as a
felon and was sentenced to 120 months of imprisonment and three years of
supervised release. Reynolds’s firearms offense was a violation of her supervised
release and resulted in the revocation thereof and a consecutive 24-month term
of imprisonment. Reynolds now appeals both sentences.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 10-10907
                               c/w No. 10-10910

      With respect to the 120-month sentence, Reynolds argues that the district
court erred in denying a reduction for acceptance of responsibility. She contends
that the district court’s denial of acceptance of responsibility to her, but its
award to a codefendant who was also found to be untruthful, created an
inconsistency that undermines the public reputation of judicial proceedings.
Reynolds did not raise in the district court the argument regarding the
inconsistency in the district court’s denial of acceptance of responsibility, so
review is for plain error. United States v. Neal, 578 F.3d 270, 272 (5th Cir.
2009).
      The probation officer found that Reynolds “minimized and denied relevant
conduct” when she denied knowing that her boyfriend was involved in the
offense. “[A] defendant who falsely denies, or frivolously contests, relevant
conduct that the court has determined to be true has acted in a manner
inconsistent with acceptance of responsibility.” U.S.S.G. § 3E1.1, comment.
(n.1(a)). Reynolds has not demonstrated that the district court plainly erred by
denying her acceptance of responsibility because she does not contest the finding
that she was dishonest and because the district court considered her
codefendant’s dishonesty in selecting the highest recommended guidelines
sentence, despite that the codefendant had no prior arrests.
      With respect to the 24-month sentence imposed on the revocation of her
supervised release, Reynolds argues that the sentence is unreasonable. She
contends that the sentence created an unwarranted sentencing disparity
between herself and another codefendant who had been found to be the
organizer of the firearms offense but who received only a 120-month sentence.
Sentences imposed upon revocation of supervised release are reviewed under the
plainly unreasonable standard. See United States v. Miller, 634 F.3d 841, 843
(5th Cir. 2011).




                                       2
                                  No. 10-10907
                               c/w No. 10-10910

      The goal of sentencing on revocation of supervised release “is to punish a
defendant for violating the terms of the supervised release” and “differs from the
objectives outlined for the imposition of an original sentence.” Id. The organizer
codefendant was not punished for violating the terms of supervised release, and
Reynolds’s sentence on revocation sought to accomplish “distinctly different
goals” from the sentences imposed upon Reynolds and her codefendant for the
firearms offense. Id. Reynolds has not shown, by comparing her sentence to
that of an offender who was not on supervised release, that the district court
imposed a plainly unreasonable revocation sentence.
      AFFIRMED.




                                        3